Case 18-21223-jrs          Doc 114   Filed 03/19/19 Entered 03/19/19 08:31:26            Desc Main
                                     Document     Page 1 of 13


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                          )       CHAPTER 11
                                                )
SNAP LINE SERVICES, INC.,                       )       CASE NO. 18-21223-jrs
                                                )
         Debtor.                                )


             DEBTOR’S SECOND AMENDED PLAN OF REORGANIZATION

         COMES NOW Snap Line Services, Inc., through its undersigned counsel, and submits
this Second Amended Plan of Reorganization, dated March 19, 2019:

                                             ARTICLE I
                                             SUMMARY

         This Plan of Reorganization (the “Plan”) under chapter 11 of the Bankruptcy Code (the
“Code”) proposes to pay creditors of Snap Line Services, Inc. (the “Debtor”) from revenues
generated from ongoing business operations of Debtor.
         This Plan provides for      1   class of secured claims;   2   classes of general unsecured
claims of 7,500.01 or more in amount; 1 convenience class of unsecured claims of $7,500 or
less in amount; and 1 class of equity security holders. Secured creditor Ted R. Ridlehuber, as
Trustee of VM Trust #1 (“VM Trust 1”) will receive payment of the full amount of the secured
claim (as more fully set forth in Article IV). Unsecured creditors with claims of less than $7,500
will be paid in full as part of a “convenience class” with 50% of their claim being paid within 30
days of the Effective Date (as defined herein) and with the remaining 50% of their claim being
paid within 30 days of the end of the 36th month after the Effective Date. All unsecured creditors
holding allowed claims apart from those in the convenience class will receive payment in full
from distributions over a period of 36 months with a balloon payment following the 36th month
as more fully set forth in Article IV; but, with the interest claim of creditor Krevolin & Horst,
LLC paid in the balloon payment after satisfaction of all other claims in resolution of a dispute
over allowance of the claim. This Plan also provides for the payment of administrative and
priority claims in full.


                                                    1
Case 18-21223-jrs        Doc 114   Filed 03/19/19 Entered 03/19/19 08:31:26              Desc Main
                                   Document     Page 2 of 13


       All creditors and equity security holders should refer to Articles II through VI of this Plan
for information regarding the precise treatment of their claim. A disclosure statement that
provides more detailed information regarding this Plan and the rights of creditors and equity
security holders will be circulated with this Plan when votes are solicited. Your rights may be
affected by this Plan. You should read these papers carefully and discuss them with your
attorney, if you have one. If you do not have an attorney, you may wish to consult one.


                                    ARTICLE II
                     CLASSIFICATION OF CLAIMS AND INTERESTS

       Claims and interests are being classified as follows:

       2.01   Class 1.        The claim of VM Trust 1, as a secured claim, to the extent of the
                              value of property to which the Judgment had attached pre-petition
                              (the “Secured Claim”). VM Trust 1 holds a Judgment against
                              Debtor, which attached pre-petition to Debtor’s tangible assets
                              identified on Schedule B, item 41, consisting of office equipment
                              with a value scheduled in the amount of $10,547.27 (the
                              “Judgment Collateral”).
       2.02   Class 2.        All unsecured non-priority claims exceeding the amount of
                              $7,500.00, to the extent allowed under § 502 of the Code, other
                              than the claim of Krevolin & Horst, LLC to interest (which is
                              separately treated in class 4 as a subordinated clam in resolution of
                              a claim dispute).
       2.03   Class 3.        All unsecured non-priority claims in the amount of $7,500.00 or
                              less, to the extent allowed under § 502 of the Code (the
                              “Convenience Class Claims”).
       2.04   Class 4.        The claim of Krevolin & Horst, LLC to interest.
       2.05   Class 5.        Equity interests of the Debtor.


                                    ARTICLE III
                 TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS,
                   U.S. TRUSTEES FEES, AND PRIORITY TAX CLAIMS


                                                  2
Case 18-21223-jrs       Doc 114     Filed 03/19/19 Entered 03/19/19 08:31:26            Desc Main
                                    Document     Page 3 of 13


        3.01     Unclassified Claims.   Under section §1123(a)(1), any and all administrative
expense claims, and any and all priority tax claims are not in classes, unless specifically placed
in a class in Article II above.
        3.02     Administrative Expense Claims.      Any and all administrative-expense claims
allowed and entitled to priority under 11 U.S.C. §§ 503 and 507(a)(1) are not placed in Classes
and will be paid in full on the Effective Date, except to the extent that any holder of such a claim
agrees to some other treatment. The Debtor retains the right to object to any administrative
expense claim.
        3.03     Priority Tax Claims. Any and all holders of a priority tax claim will be paid
consistently with Section 1129(a)(9)(C) of the Bankruptcy Code. Specifically, the Debtor will
pay all holders of tax claims under Section 507(a)(8) of the Bankruptcy Code in monthly
installments, with interest, beginning on the last business day of the first month following the
Effective Date, for payment in full with a period of five (5) years from the date of the order for
relief in this case, at an equal rate over the term of the payments, and in the allowed amounts of
such claims as of the Effective Date of the Plan. The interest rate shall be four percent (4.00%)
pursuant to 11 U.S.C. § 511(b). 1


        1
           Pursuant to 11 U.S.C. § 511(b), which sets the interest rates to be paid on tax claims,
“the rate of interest shall be determined as of the calendar month in which the plan is confirmed”
and “the rate of interest shall be the rate determined under applicable nonbankruptcy law.”
According to Internal Revenue Manual, § 5.9.15.3 (03-01-2007), regarding bankruptcy “Plan
Interest Rates,” the applicable interest rate on IRS claims paid under confirmed Chapter 11 plans
is “the interest rate being charged by the IRS as determined by IRC § 6621.” Internal Revenue
Code section 6621 provides “The underpayment rate established under this section shall be the
sum of— (A) the Federal short-term rate determined under subsection (b), plus (B) 3 percentage
points.” IRC § 6621(a)(2)(A) - (B).
        The “short-term rate determined under subsection (b) of IRC § 6621 is that certain rate as
set periodically by the Secretary of the Treasury. See IRC § 6621(b)(1) (“(b) Federal short-term
rate. For purposes of this section— (1) General rule. The Secretary shall determine the Federal
short-term rate for the first month in each calendar quarter.”). The Secretary of the Treasury
makes the determination of the short-term rate in accordance with IRC section 1274(d). See IRC
§ 6621(b)(3) (“Federal short-term rate. The Federal short-term rate for any month shall be the
Federal short-term rate determined during such month by the Secretary in accordance with
section 1274 (d). Any such rate shall be rounded to the nearest full percent (or, if a multiple of
1/2 of 1 percent, such rate shall be increased to the next highest full percent).”).
        In the event that the most favored non-priority unsecured claim provided for by this Plan
would be paid ahead of any holders of tax claims under Section 507(a)(8) of the Bankruptcy
Code, then the payments to holders of tax claims under Section 507(a)(8) of the Bankruptcy
                                                 3
Case 18-21223-jrs      Doc 114     Filed 03/19/19 Entered 03/19/19 08:31:26             Desc Main
                                   Document     Page 4 of 13


       3.04    United States Trustee Fees.      All fees required to be paid by 28 U.S.C. §
1930(a)(6) (U.S. Trustee Fees) will accrue and be timely paid until the case is closed, dismissed,
or converted to another chapter of the Code. Any U.S. Trustee Fees owed on or before the
Effective Date of this Plan will be paid on the Effective Date.



                                 ARTICLE IV
              TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN

       4.01    Claims and interests shall be treated as follows under this Plan.

       Class 1 – the Secured Clam of VM Trust 1. The Secured Claim of Class 1 shall be paid in
full on the Effective Date (as defined herein) from cash accumulated in Debtor’s DIP account.
All payments will be delivered to the offices of Brian Limbocker, counsel for VM Trust 1, unless
a different date is designated on any Proof of Claim filed by VM Trust 1, in which event the
payment to Class 1 shall be delivered to the address on the most recently filed Proof of Claim
submitted by the Class 1 claimant. VM Trust 1 will retain its Judgment lien on the Judgment
Collateral until its Secured Claim is paid in full as provided for herein. Class 1 is not impaired
under the Plan.
       4.01.2 Class 2—Unsecured Claims exceeding $7,500. Unsecured non-priority claims
exceeding $7,500 in amount, other than the claim to interest by Krevolin & Horst, LLC (which is
separately treated in Class 4), will be paid, on a pro rata basis, in 36 equal monthly payments
beginning on the last day of the month after the Effective Date, with their pro rata share of a
$10,000.00 per month dividend being determined once claim amounts are determined and
allowed by the Court. This results in a distribution to Class 2 claimants through monthly plan
payments totaling $360,000.00 during the life of the Plan. Debtor will satisfy the remaining
balance of the Class 2 claims in the month following the 36th payment provided for herein
through a balloon payment, which Debtor may make by means of obtaining a loan, obtaining
new equity investors, any accumulated cash from business operations, or a combination of the
foregoing methods. Class 2 is paid in full; accordingly, it is not impaired under the Plan.


Code shall be accelerated to match the treatment of most favored non-priority unsecured claim
provided for by this Plan. Debtor may pay off priority tax claims faster than provided for in this
section of the Plan if funds are available.
                                                 4
Case 18-21223-jrs       Doc 114     Filed 03/19/19 Entered 03/19/19 08:31:26              Desc Main
                                    Document     Page 5 of 13


       Additional payment to Class 2: After paying Class 1 in full, Class 3 in full, and paying or
reserving the amount of administrative expense claims (including any amounts reserved for U.S.
Trustee fees, legal fees of Debtor’s counsel, accounting fees, and any fees for Plan feasibility
experts and consultants), Debtor shall pay the holders of Class 2 unsecured Claims exceeding
$7,500 an additional distribution equal to the amount of all cash accumulated in Debtor’s DIP
account as of the Effective Date, which shall be paid by not later than the last day of the month
following the Effective Date, on a pro rata basis, with their pro rata share of accumulated cash
being determined once claim amounts are determined and allowed by the Court.
       4.01.3 Class 3—Unsecured Convenience Class Claims. Unsecured non-priority claims
of $7,500.00 or less will be paid in full, with 50% of their claim being paid within 30 days of the
Effective Date (as defined herein) and with the remaining 50% of their claim being paid within
30 days of the end of the 36th month after the Effective Date. Class 3 is impaired under the Plan.
       4.01.4 Class 4 – Interest claim of Krevolin & Horst, LLC. The claim of creditor
Krevolin & Horst, LLC for pre-petition interest on its allowed claim shall be paid in the balloon
payment due within 30 days of the end of the 36th month after the Effective Date, at a seven
percent (7%) per annum interest rate, after satisfaction of all other claims, in resolution of a
dispute over allowance of the claim

       4.01.5 Class 5 – Equity Holders. Equity holders are retaining 100% of their interests in
the Debtor, as all creditors are being paid in full. Equity holders are not impaired under the Plan.
       4.02.   Payment of unscheduled administrative expenses. Administrative expense claims
are not classed under this Plan and are dealt with as provided for in Article III of the Plan,
unless expressly provided for in a class herein.
       4.03 Pro-rata Distribution. With respect to any distribution to a class under this Plan as
of any particular distribution date, each claimant within the class shall receive a pro rata share of
the distribution, which shall mean that the ratio of the cumulative amount of all funds distributed
to the amount of each allowed claim shall be the same as the ratio of the cumulative amount
distributed to such a class to the total amount of all allowed claims in a particular class.
       4.04 Unclaimed Distributions. “Unclaimed distributions” shall mean (a) any funds
returned as undeliverable without a proper forwarding address and (b) checks not presented and
paid within ninety (90) days of their distribution by the Debtor to claimants.             Unclaimed
distributions shall be held by the Debtor for a period of One Hundred and Eighty (180) days after

                                                   5
Case 18-21223-jrs       Doc 114     Filed 03/19/19 Entered 03/19/19 08:31:26             Desc Main
                                    Document     Page 6 of 13


a distribution is made, after which time the unclaimed distribution shall be deemed as unclaimed
by the intended recipient and may be distributed to other claimants within the same class pro
rata at that time or as part of the next regularly scheduled distribution.
       4.05    Rounding. Whenever any payment of a fraction of a cent would otherwise be
called for, the actual payment shall reflect a rounding of such fraction to the nearest whole cent.
       4.06    Method of Cash Distribution. Any cash payment to be made pursuant to the Plan
may be made by check. Any payment due on a Holiday or a weekend day shall be made,
without interest, on the next following day that is not a Holiday or weekend day.
       4.07    Prepayment. Provided that it is not in default of its obligations under this Plan,
the Debtor may prepay, without penalty, all or any portion of any allowed claim, at any time, but
shall not have any obligation to do so.




                                  ARTICLE V
                     ALLOWANCE AND DISALLOWANCE OF CLAIMS

       5.01    Disputed Claim.      A disputed claim is a claim that has not been allowed or
disallowed by a final non-appealable order, and as to which either: (i) a proof of claim has been
filed or deemed filed, and the Debtor or another party in interest has filed an objection; or (ii) no
proof of claim has been filed, and the Debtor has scheduled such claim as disputed, contingent,
or unliquidated; or (iii) an adversary proceeding has been filed to avoid or disallow a claim; or
(iv) the claim is referenced as disputed herein.
       5.02       Delay of Distribution on a Disputed Claim. No distribution will be made on
account of a disputed claim unless such claim is allowed by a final non-appealable order, after
which distributions will start on the next date scheduled by this Plan on which allowed claims are
to receive a distribution and not immediately upon entry of a final non-appealable order allowing
such claim.    The Debtor may reserve an amount in its discretion from distributions as a
contingency fund to put toward the satisfaction of disputed claims in the event they are allowed.
       5.03     Settlement of Disputed Claims. The Debtor will have the power and authority to
settle and compromise a disputed claim with Court approval and in compliance with Rule 9019
of the Federal Rules of Bankruptcy Procedure.



                                                   6
Case 18-21223-jrs      Doc 114     Filed 03/19/19 Entered 03/19/19 08:31:26            Desc Main
                                   Document     Page 7 of 13




                              ARTICLE VI
       PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       6.01    Assumed Executory Contracts and Unexpired Leases.

               (a)     The Debtor assumes the following executory contracts and/or unexpired
leases effective upon the Effective Date of this Plan:
       Any and all agreements between Debtor and Castle Credit;
       Any and all leases of office space which remain un-terminated on the date of
confirmation of this Plan; and
       Any and all warranties and service plans running in favor of Debtor.
               (b)     The Debtor will be conclusively deemed to have rejected all executory
contracts and/or unexpired leases not expressly assumed under section 6.01(a) above, or before
the date of the order confirming this Plan, upon the effective date of this Plan. A proof of a
claim arising from the rejection of an executory contract or unexpired lease under this section
must be filed no later than twenty (20) days after the date of the order confirming this Plan or it
shall be barred forever. A claim for damages resulting from rejection of executory contracts
shall be treated as a claim of a non-priority unsecured creditor.



                                   ARTICLE VII
                      MEANS FOR IMPLEMENTATION OF THE PLAN

       The plan will be implemented as follows.

       7.01    Officers of reorganized Debtor. Mr. George Victor Matthews will serve as the
sole officer of the reorganized Debtor. Mr. Matthews is an “insider” of the Debtor. Mr.
Matthews has substantial experience brokering the sale of consumer finance agreements from
dealers to purchasers of such agreements.
       7.02    Logistics of payment. The logistics for payment of each Class are stated in detail
above in Article IV which is incorporated herein by reference.

       7.03    Sources of Plan payments for all classes. Plan payments will be made from the
following sources:

                                                  7
Case 18-21223-jrs         Doc 114    Filed 03/19/19 Entered 03/19/19 08:31:26             Desc Main
                                     Document     Page 8 of 13


       (i) cash accumulating in Debtor’s DIP account each month from Debtor’s ongoing
business operations prior to the Effective Date;

       (ii) future revenues from Debtor’s ongoing business operations after the Effective Date;

       (iii) any recovery of attorney’s fees awarded to Debtor in litigation with its creditors;

       (iv) any avoidance action recoveries, whether through collection or settlement;

       (v) a reduction in the salary of Mr. Matthews; and

       (vi) with regard to the balloon payment to Class 2 creditors, from a loan, obtaining new
equity investors, any accumulated cash from business operations, or a combination of the
foregoing methods.




                                         ARTICLE VIII
                                      GENERAL PROVISIONS

       8.01    Definitions and Rules of Construction. The definitions and rules of construction
set forth in §§ 101 and 102 of the Bankruptcy Code shall apply when terms defined or construed
in the Code are used in this Plan, and they are supplemented by the definitions contained in this
Article.
       8.02    Effective Date of Plan. The effective date of this Plan is the fifteenth (15th)
business day following the date of the entry of the order of confirmation.                But if the
Confirmation Order is not a Final Non-appealable Order (as defined in this Plan), or if a stay of
the confirmation order is in effect on that date, the effective date will be the first business day
after that date on which no stay of the confirmation order is in effect, provided that the
confirmation order has not been vacated.
       8.03    Severability.     If any provision in this Plan is determined to be unenforceable, the
determination will in no way limit or affect the enforceability and operative effect of any other
provision of this Plan.
       8.04    Binding Effect.      On the date on which the Court enters an Order confirming the
Plan, the provisions of the Plan shall be binding on the reorganized Debtor, the estate, all
creditors, all holders of claims and interests, and all other parties in interest, whether or not such
entities are impaired and whether or not such entities have accepted the Plan. The rights and

                                                   8
Case 18-21223-jrs      Doc 114     Filed 03/19/19 Entered 03/19/19 08:31:26              Desc Main
                                   Document     Page 9 of 13


obligations of any person or entity named or referred to in this Plan will be binding upon, and
will inure to the benefit of the successors or assigns or heirs of such person or entity.
Notwithstanding the foregoing, in circumstances in which the terms of the Settlement Agreement
differ from the terms set forth herein, the terms of the Settlement Agreement shall govern and
control.
        8.05    Headings / Captions. The headings contained in this Plan are for convenience of
reference only and do not affect the meaning or interpretation of this Plan.
        8.06    Controlling Effect. Unless a rule of law or procedure is supplied by federal law
(including the Bankruptcy Code and the Federal Rules of Bankruptcy Procedure), the laws of the
State of Georgia govern this Plan and any agreements, documents, and instruments executed in
connection with this Plan, except as may be otherwise expressly provided in specific provisions
of this Plan.
        8.07    Final Order. An Order shall become a "Final Non-appealable Order" when it has
not been reversed, stayed, modified or amended; when the time to appeal or seek certiorari,
review or rehearing has expired or been effectively waived; and when such Order has become
conclusive on all matters adjudicated thereby and is in full force and effect.
        8.08    No Transfer Tax. As provided in 11 U.S.C. § 1146(c), no transfer or recordation
tax or stamp tax or similar tax shall be imposed with respect to the transfer (including sale) of
any real estate contemplated under this Plan once confirmed or any other property on which a
transfer tax may be imposed which may be exempted by 11 U.S.C. § 1146(c).
        8.09    Cram-down. Debtor will, if necessary, rely upon the "cram-down" provisions of
11 U.S.C. § 1129(b) for the purpose of obtaining confirmation of the Plan, and requests that the
Plan be confirmed pursuant to Section 1129(b) of the Bankruptcy Code in the event that all
requirements for confirmation are met except the provisions of Section 1129(a)(8).
        8.10    Retained rights. Debtor retains all rights to seek turnover of estate property,
avoidance of fraudulent or preferential transfers, to avoid post-petition transfers, and/or to assert
its strong-arm powers, including all rights under 11 U.S.C. §§ 542, 544, 547, 548 and 549,
regardless of whether demand has been made or an adversary proceeding or other action has
been filed prior to or after confirmation of this Plan, and all such rights to pursue causes of
action are vested in the Debtor by this Plan. Debtor retains all rights to object to Proofs of
Claim, previously scheduled claims and informal claims.

                                                 9
Case 18-21223-jrs       Doc 114     Filed 03/19/19 Entered 03/19/19 08:31:26           Desc Main
                                   Document      Page 10 of 13


          8.11   Compensation for Services. Debtor has agreed to pay, or may after filing of this
Plan seek to pay, subject to this court's review and approval upon application with respect to
payments made from funds of Debtor's bankruptcy estate, for the professional services of: (A)
accountants; (B) appraisers; (C) legal counsel; (D) agents and brokers if Court approval of
agents and brokers’ commissions is deemed outside the ordinary course of business; (E)
consultants or experts involved with Plan feasibility determinations. The Debtor may continue
to employ, without further Order of the Court, those professionals whose employment was
approved prior to confirmation of this Plan. Notwithstanding any provision of this Plan, such
payments are expressly authorized upon application and Order of the Court until this case is
closed.
          8.12   Retention of Jurisdiction; Modification.   The Court shall retain jurisdiction
(notwithstanding anything contained elsewhere herein) after confirmation of the Plan: (a) to
consider (and reconsider if appropriate) claims and objections thereto; (b) to hear and determine
any adversary proceeding pending on the Effective Date or arising after the Effecting Date,
including to pursue any claim referenced in the Disclosure Statement; (c) to hear and approve of
settlements of adversary proceedings; (d) to hear and determine claims for payment of
attorney’s fees, other professional fees, and expenses; (e) to fix any other expenses of
administration and compensation; (f) to enforce the terms of the Settlement Agreement, but
such jurisdiction shall not be exclusive with respect to enforcement of the Settlement
Agreement terms in other jurisdictions or courts; (g) to enforce the Plan or any Order previously
entered in the above-captioned case; (h) to hear and determine any dispute arising under or
relating to the Plan or arising under or relating to this Chapter 11 reorganization case, including
any dispute concerning the existence of any default under this Plan; and (i) to enforce all
discharge provisions of the Plan. This Plan may be modified pursuant to Section 1127 of the
Bankruptcy Code to the extent permitted by applicable law.
          8.13   Property of the Estate. The Debtor shall retain all property, including proceeds
of property, free and clear of any liens, claims and encumbrances, except for any liens, claims
and encumbrances whose continuation is expressly provided for in this Plan.
          8.14   Authorizations.   The entry of an Order confirming this Plan shall constitute
authority for the Debtor to take or cause to be taken any and all actions necessary or appropriate



                                                10
Case 18-21223-jrs          Doc 114    Filed 03/19/19 Entered 03/19/19 08:31:26        Desc Main
                                     Document      Page 11 of 13


to consummate the provisions of this Plan, including executing documents necessary or
desirable to effectuate the provisions of this Plan.
       8.15    Dates. If any date or deadline provided for in this Plan falls on a Saturday,
Sunday, federal holiday, or day recognized as a holiday by the government of the State of
Georgia (a “Holiday”), then the actions or event required by such date shall be automatically
extended to the next day that is not a Holiday.
       8.16    “Plan” definition. As used herein, “Plan” refers to this plan and includes any
amendments or modifications made from time to time, and includes any and all exhibits and
reports submitted in support hereof or referenced herein.
       8.17    Revocation or Modification of Proposed Plan.        Debtor reserves the right to
revoke, withdraw or modify this Plan prior to the confirmation hearing.
       8.18    Plan Controls Contrary Documents. In the event that any provision of this Plan
conflicts with, or might be read to create an ambiguity with, the Disclosure Statement then the
terms of this Plan shall control. Any contrary or modifying terms in the Order confirming this
Plan shall control over terms of this Plan. Notwithstanding the foregoing, in circumstances in
which the terms of the Settlement Agreement differ from the terms set forth herein, the terms of
the Settlement Agreement shall govern and control.
       8.19    Governing law. Except to the extent that the Bankruptcy Code, Federal Rules of
Bankruptcy Procedure, or other federal laws apply, the rights and obligations arising under or
preserved under this Plan shall be governed by the laws of the State of Georgia, without regard to
its choice of law rules.




                                           ARTICLE IX
                                       DEFAULT; REMEDIES

       9.01    Event of Default Defined. An "Event of Default" means any failure on the part of
Debtor to pay fully when due any payment required to be made in accordance with the
provisions of the Plan, or failure to perform or violation of any other obligation under the Plan,
that remains uncured for a period of seven (7) calendar days after written notice of such failure
of payment or performance or violation from an affected creditor has been received by the
Debtor at the address last listed by the Debtor as its mailing address in pleadings filed in this

                                                  11
Case 18-21223-jrs        Doc 114      Filed 03/19/19 Entered 03/19/19 08:31:26         Desc Main
                                     Document      Page 12 of 13


case and the undersigned Debtor’s counsel. Debtor is presumed to have received notice on the
notice date if it is sent as set forth herein.
       9.02     Default cure provisions.         Upon and after any Event of Default, Debtor is
authorized, but not in any way required, to:
       9.02.1 obtain a loan or a capital contribution and may enter into documents embodying
the terms of the loan or capital contribution, including a loan or capital contribution from
insiders of the Debtor, without further hearing or approval of the Court in the event that an
Event of Default occurs, provided that: (a) the loan or capital contribution will be used to cure
fully the default regardless of how the loan proceeds or capital contribution beyond the default
amount are used, and (b) any loan may accrue interest not in excess of the prime rate stated in
the Wall Street Journal on the date of execution of a promissory note from the Debtor to the
lender plus three percent (3%); or
       9.02.2 seek Court approval to modify this Plan.
       9.03     Remedies upon Default. All creditors shall have all the rights and remedies
provided by law upon the occurrence of an Event of Default, including any rights to seek (a)
appointment of a trustee, (b) modification of the plan, (c) conversion of the case to a case under
Chapter 7 of the Bankruptcy Code, and/or (d) any other rights permitted by the Bankruptcy
Code, the Federal Rules of Bankruptcy Procedure and applicable non-bankruptcy law, including
in the case of the IRS all administrative rights and remedies available to it under applicable non-
bankruptcy law, and in the case of secured creditors who retain lien rights under this Plan after
confirmation of the Plan the right to foreclose on their collateral, all without prejudice to
Debtor’s right to seek to modify the plan and/or otherwise oppose such requests for relief except
as otherwise set forth herein.



                                        ARTICLE X
                            DISCHARGE; PERMANENT INJUNCTION

       10.01 Discharge. On the Effective Date of this Plan, the Debtor will be discharged from
any debt or claim that arose before confirmation of this Plan solely if, and to the extent,
permitted by 11 U.S.C. § 1141 of the Code. Without limiting the foregoing, the Debtor will not
be discharged of any debt: (i) imposed by this Plan; (ii) of a kind specified in § 1141(d)(6)(A) if


                                                    12
Case 18-21223-jrs       Doc 114     Filed 03/19/19 Entered 03/19/19 08:31:26            Desc Main
                                   Document      Page 13 of 13


a timely complaint was filed in accordance with Rule 4007(c) of the Federal Rules of
Bankruptcy Procedure; or (iii) of a kind specified in § 1141(d)(6)(B).
       10.02 Permanent Injunction. The entry of an Order confirming this Plan shall operate as
an injunction against any action against the Debtor, or its property, to initiate, continue,
prosecute, enforce, liquidate, collect, or otherwise assert any claim or interest against the Debtor
or its property, except as provided in this Plan.

       This 19th day of March, 2019.

                                               Respectfully submitted,

                                               SNAP LINE SERVICES, INC.
                                               The Plan Proponent

                                       By:     ROBL LAW GROUP, LLC

                                               By: /s/ Michael D. Robl
                                               Michael D. Robl
                                               Georgia Bar No. 610905
                                               Attorneys for Debtor
3754 Lavista Road, Suite 250
Tucker, Georgia 30084
Telephone: (404) 373-5153
Facsimile: (404) 537-1761
E-mail: michael@roblgroup.com




                                                    13
